UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8312


CHRISTOPHER GALE,

                   Petitioner - Appellant,

             v.

WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                   Respondent – Appellee,

             and

JON OZMINT,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:07-cv-02850-PMD)


Submitted:    February 19, 2009              Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Gale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Gale seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge and denying relief on his petition under 28 U.S.C. § 2254

(2000).    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).            This appeal period

is “‘mandatory and jurisdictional.’”          Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,   264   (1978)   (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).           Accord Bowles v. Russell,

551 U.S. 205, ___, 127 S.Ct. 2360, 2363-66 (2007).

            The district court’s order was entered on the docket

on September 2, 2008.         The notice of appeal was filed, at the

earliest, on October 8, 2008. *           Because Gale failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.            We deny Gale leave

to proceed in forma pauperis, and we dispense with oral argument

because the facts and legal contentions are adequately presented

     *
         See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                      2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3